EXAMINER’S COMMENT / AMENDMENT / REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08 January 2021 has been entered.

Terminal Disclaimer
The terminal disclaimer filed on 08 April 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration dates of Erbey, II; John R. et al. (US 9744331) and Erbey, II; John R. et al. (US 10307564) has been reviewed and is accepted. The terminal disclaimer has been recorded.
Examiner’s Comment 
The amendments filed 16 July 2020 have overcome the objection to claim 27 for minor informalities. 



Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ann M. Cannoni on Monday, 10 August 2020.

Claims 1, 44-56 and 58 are amended as follows. [[Deletions are in double brackets]] and additions are underlined. Ellipsis … designates unchanged portions of claims which have been omitted for brevity.

Claim 1 (amended in part) “… of more distal opening(s) nearer to the distal end of the drainage lumen, and wherein when negative pressure …”

Claims 44-56 are canceled. 

Claim 58 (currently amended) “The system of claim 57, wherein the pump is configured to generate the [[position]] positive and/or negative pressure in a proximal end of the drainage lumen.” 

Allowable Claims
Claims 1-3, 6-16, 22, 24, 26-31, 35, 36, 43 and 57-67 are allowed. 

Response to Declaration under 37 CFR 1.132 
The Declaration under 37 CFR 1.132 filed 16 July 2020 is effective to overcome the rejection of claim 1 based upon Ikeguchi; Edward F. (US 6500158) in view of Hurt; Robert F. (US 20110282264) as set forth in the last Office action.  

Reasons for Allowance
The reference cited on the IDS filed 08 January 2021 has been considered. 
Christopher; T. Graham (US 4571241 A) discloses a urinary catheter (col. 1, lines 5-10; col. 2, lines 49-55, male version of the catheter 10), including a retention portion (col. 2, lines 49-55, retaining head 40). However, Christopher does not configure the retention portion to be placed in a kidney, renal pelvis or ureter, and instead configures it to be placed in a patient’s bladder (col. 2, lines 56-65, bladder tube 14 is connected at its distal end to the retaining head 40 and extends from the bladder proximally through the bladder neck 22). Christopher does not teach or suggest deploying the catheter in a kidney, renal pelvis or ureter.
Christopher also does not provide a plurality of proximal openings that have less area than more distal openings. Instead, Christopher shows that openings 46 have substantially uniform sizes, spacing and distribution along a distal portion of the catheter (Figs. 3 and 4). 

All references cited on the IDS filed 22 December 2020 have been considered. 
Cohen; David (US 20090088677 A1) and Hill, Frank C. et al. (US 20030018291 A1) each disclose an ear implant comprising an expandable retention portion. However, Cohen and Hill do not describe a retention portion configured to be placed in a kidney, renal pelvis or ureter, and instead configures it for anchoring a drain tube in the tympanic membrane. 

Hart, Charles C. (US 20020062148 A1) discloses a catheter configured to be placed in a ureter (¶ [0038], FIG. 1, a stent or prosthesis 30 … the stent body 36 is shown within a body passage or vessel 38, such as a ureter), including a distal portion comprising a retention portion (¶ [0038], the stent 30 comprises a retention member 48 at the distal tube end 34); plural openings on a sidewall of the retention portion (¶ [0046], FIG. 10, the stent 30 is formed from an initial woven tubular structure 111, which preferably comprises a thermoplastic material or mesh). However, Hart does not provide a total area of proximal most openings being less than a total area of more distal openings. Hart offers no means to vary the density or size of mesh openings along the length of the stent 30, and instead suggests that the openings are substantially uniform (Figs. 1, 7, 10). 

Aliski, Peter et al. (US 20050240280 A1) discloses a catheter (¶ [0001], [0021], [0023], [0024], FIG. 1, ureteral stent 10), including a distal portion comprising a retention portion configured to be placed in a kidney, renal pelvis or ureter (¶ [0024], the distal end portion 24 is provided with means for retaining the distal end portion 24 in a kidney 100, such as the conventional loop as shown). However, Aliski does not provide plural openings on the retention portion, and at most suggests that it comprises an opening at its distal end (Figs. 1, 2A). Since Aliski discloses at most a single opening, the catheter cannot provide a total area of proximal most openings being less than a total area of more distal openings. 

All references cited on the IDS filed 14 December 2020 have been considered. 
Work, Jack et al. (US 20030069534 A1) discloses a catheter (¶ [0007], [0039], FIGS. 2A, 2B, 2C, 2D, and 3, catheter 10, 10'), including a distal portion comprising a retention portion (¶ [0042], the long lumen 14 can be coiled), plural openings on a sidewall of the retention portion (¶ [0043] The long lumen 14 may have a plurality of openings 26 along the side 98 of the distal end region 22 of the lumen). However, Work does not provide a total area of proximal most openings that is less than a total area of more distal openings. Instead, Work shows that openings 26 have substantially identical diameters, and are spaced substantially equally along the length of the catheter (¶ [0044], all of the plurality of openings 26 are located on the inside of the coiled distal end region 22 of the lumen. FIG. 8A, which extends the coil for exemplary purposes). Additionally, Work does not configure the distal portion to be placed in a kidney, renal pelvis or ureter, and instead configures it for peritoneal dialysis (¶ [0040], the area to be catherized may be the peritoneum … any abscess cavity, post-operative cavity, and other areas of the body including inter-abdominal, sub-diaphragmatic and sub-hepatic areas; ¶ [0050], used for continuous flow peritoneal dialysis; ¶ [0066], FIG. 7, inserting the distal end of the catheter into the Douglas cavity of the peritoneum). 
Horzewski; Michael et al. (US 5873865 A) describes a catheter (Fig. 1, spiral catheter 100), including a distal retention portion (Fig. 1, spiral portion 108 near the distal end 106 defines an inner arcuate sidewall 110 and an outer arcuate sidewall 112), plural openings on a sidewall of the retention portion (Fig. 2, guide holes 114). However, Horzewski does not configure the distal portion to be placed in a kidney, renal pelvis or ureter, and instead configures it for a surgical procedure in a heart chamber (col. 5, lines 40-44, selected surfaces of the heart chamber … laser-assisted percutaneous transmyocardial revascularization (TMR); col. 7, lines 1-3, spiral portion 108 is positioned inside the left ventricle 154 of the heart). Horzewski also lacks a total area of proximal most openings being less than a total area of more distal openings and instead shows that guide holes 114 are sized and spaced substantially uniformly along the distal end of the catheter (Figs. 1, 2). 

Galloway; Niall T. M. (US 4738667 A) discloses a catheter (Fig. 1, catheter 10), including a distal retention portion (col. 2, lines 55-58, catheter 10 is preferably made of a length of tubing which has a preformed shape to the distal end which will be assumed if this end of the catheter is allowed to relax), plural openings on a sidewall of the retention portion (col. 2, lines 60-63, two apertures 20 are provided in catheter 10 although it should be appreciated that additional apertures may be utilized as a matter of design choice). However, Galloway does not configure the distal portion to be placed in a kidney, renal pelvis or ureter, and instead configures it to be placed in a bladder (col. 3, lines 15-17, preformed distal end of catheter 10 for insertion and removal from a body cavity such as the urinary bladder). Galloway is also silent whether a total area of proximal most openings is less than a total area of more distal openings. Instead, Galloway shows that the two apertures 20 have approximately the same dimensions (Figs. 3A, 3B). 

Applicant’s arguments filed 16 July 2020 regarding Ikeguchi; Edward F. (US 6500158) in view of Hurt; Robert F. (US 20110282264), St. Pierre, Ernest J. (US 20020143389), Liu, Clifford M. et al. (US 20040143209), Rosenberg, Meir et al. (US 20030135147) and Meglin, Allen J. et al. (US 20030191452) have been considered and are persuasive. Examiner advances additional reasons for allowance.  

Ikeguchi, the closest art of record, lacks a retention portion comprising at least two openings, wherein a total area of a proximal most opening is less than a total area of more distal openings. In a first embodiment, Ikeguchi discloses a catheter with only one opening (Figs. 2, 3). A second embodiment shows a catheter having two openings (Figs. 4, 5, catheter suction holes 84). However, the suction holes 84 of the second embodiment appear to have the same size and the proximal most opening does not show a greater area than the distal most opening. 

Also of record, Hurt discloses a catheter having larger proximal openings (¶ [0044]). However, Hurt is directed to a catheter and method for draining cerebrospinal fluid (¶ [0002], [0029], [0043]), and does not teach or suggest to drain a urinary system or to apply negative pressure. Instead, Hurt calls for maintaining an intracranial pressure range between about 15 and 25 mm Hg (¶ [0041]). In contrast, the claimed invention applies a negative pressure through the catheter, which will reduce the relative pressure in the urinary system to zero, or a slightly negative value. 

Another cited reference, Khan; Mubashir H. et al. (US 9339636 B1), discloses a catheter including a distal retention portion (Figs. 1, 2, fenestrated intake end 51), having two or more openings (Figs. 1, 2, show plural openings on fenestrated intake end 51), wherein when negative pressure is applied through the catheter, fluid is drawn into the catheter through the at least two openings (Figs. 1-3, subcutaneous pump 50; Figs. 8a-8c, subcutaneous pump 150). 
However, Khan does not describe a urinary catheter and instead designs the catheter to drain fluid from the peritoneal cavity (col. 1, lines 64-67, fenestrated intake end 51 left loose in the peritoneal cavity to the discharge end 53 spilling into the stomach). Khan designs intake end 51 to prevent occlusion from a different type of tissue than those found in the bladder, kidney or renal pelvis. 

Also of record, Adams, Jr.; John D. et al. (US 20150094696 A1) describes a bladder catheter (¶ [0002], [0033], [0034], FMID catheter 20 positioned in … bladder 59), including plural openings (¶ [0034], the perforated filter membrane 24 is also disposed over the proximal drainage ports 22b and over the distal drainage ports 22a of the drainage lumen 23 of the FMID catheter 20), and wherein when negative pressure is applied through the catheter, fluid is drawn into the catheter through the plural openings (¶ [0040], a negative pressure force can be applied, by use of the removable syringe, to the perforations 47 to aspirate debris 73 through the perforations 47). However, Adams does not configure a distal portion of the catheter to be positioned in the patient’s kidney, renal pelvis, and/or in the ureter adjacent to the renal pelvis, and instead configures the catheter to be placed only in the patient’s bladder (¶ [0033], FMID catheter 20 is an indwelling catheter that is inserted … into the bladder 59). 

The following newly cited references fail to teach or suggest all limitations of the amended claims. 
Walker; Frank J. (US 6090069 A) discloses a urinary tract treating assembly comprising a plurality of openings (Figs. 3, 7, 8, one or more bladder drain ports 34), and a retention portion (Fig. 7, balloon 62). However, Walker does not configure the distal portion to be positioned in the patient’s kidney, renal pelvis, and/or in the ureter adjacent to the renal pelvis, but instead configures the distal portion to be placed in the bladder (Figs. 1, 7, positioning the catheter in its operative position with urine drain ports 34 positioned in the bladder). Walker also lacks negative pressure, and at most drains the bladder passively. 
Zamarripa; Nathan et al. (US 20150273120 A1) discloses a urinary catheter configured to extend through a ureter (¶ [0003], [0023], FIG. 1, medical device 100), comprising a plurality of openings (¶ [0026], second plurality of apertures 114 … in fluid communication with the drainage lumen 126), and a retention portion (¶ [0024], second inflatable balloon 110); and wherein the catheter is configured to apply negative pressure (¶ [0031], suction devices may be attached to or otherwise in communication with the drainage port 118 to facilitate evacuation of bodily fluids). However, Zamarripa is silent regarding the relative size of the second plurality of apertures 114. 
Tihon; Claude et al. (US 20080281291 A1) describes a urethral catheter (¶ [0001], [0002], [0006], FIG. 1, catheter 10), comprising a plurality of openings (¶ [0009], first set of spaced holes 30a). However, Tihon is silent regarding the sizes of holes 30a, and also does not configure the catheter to apply negative pressure. Instead, Tihon acknowledges that urine drains passively from the bladder and at low pressure (¶ [0012], relatively low pressure of urine draining through lumen 46).
Garcia; Maurice M. et al. (US 20090171241 A1) discloses a transurethral catheter (¶ [0017], [0018], [0104], FIG. 2A, catheter 50), comprising a plurality of openings (¶ [0107], distal collection ports 58; ¶ [0111], FIG. 6, hole-perforations of port 58), and wherein when negative pressure is applied through the catheter, fluid is drawn into the catheter through the openings (¶ [0160], irrigation outflow … can flow separately to a … suction pump). However, Garcia lacks a distal portion configured to be positioned in a patient’s kidney, renal pelvis, and/or in the ureter adjacent to the renal pelvis. Instead, Garcia configures the catheter to extend only as far as the patient’s bladder (¶ [0131], balloon 44 is located within bladder 8 just upstream of the junction between bladder 8 and urethra 6).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to:
Tel 	571-272-2590
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781